Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 8 is canceled. 
Claims 1-7 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Raju et al. (2008/0304300) discloses “a power conversion system has a three-phase AC input, where each AC input phase is linked to a string of cascaded single-phase AC-DC converters placed in series with a three phase AC-DC converter. Each single-phase AC-DC converter in one embodiment includes a silicon carbide (SiC) pulse width modulated MOSFET H-bridge that placed in series with the three-phase AC-DC converter that includes a silicon (Si) SCR bridge. The single-phase AC-DC converters and the three-phase AC-DC converter together in one embodiment include a mixed silicon-carbide (SiC) and silicon (Si) device topology”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a control method for a hybrid cascaded APF topology which comprises, a three-phase cascaded H-bridge comprising bridge arms of three phases, the bridge arm of each phase comprising a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836